t c memo united_states tax_court city of columbus ohio petitioner v commissioner of internal revenue respondent docket no 3301-95b filed date david l miller and david a rogers for petitioner marsha a sabin sunita b lough and joel e helke for respondent supplemental memorandum opinion tannenwald judge this case is before the court on remand from the court_of_appeals for the district of columbia circuit in 112_f3d_1201 d c cir vacating and remanding 106_tc_325 the issue for decision is whether the prepayment by petitioner of its indebtedness constitutes investment-type_property under sec_148 the findings of facts are set forth in our previous opinion 106_tc_325 and are incorporated herein by this reference we repeat only those facts necessary to an understanding of the instant issue in the state of ohio created a fully funded statewide pension fund for police officers and firefighters the state fund to replace the unfunded plans maintained by petitioner and other ohio municipalities the state fund assumed and guaranteed the pre-1967 pension liabilities of such municipalities including petitioner the state fund obligation state law required each municipality to transfer its pension liabilities and assets to the state fund and to pay the state fund either immediately or over time with interest an amount equal to its accrued unfunded pension liability petitioner transferred its pension liabilities and assets on date and chose to pay its accrued unfunded pension liability over time the city obligation petitioner made scheduled payments until date when it entered into a prepayment agreement with the state fund whereby petitioner paid the balance remaining on the city obligation the remaining obligation in a lump-sum equal to unless otherwise indicated all statutory references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure percent of the outstanding principal balance plus interest from the time of the prepayment agreement until date of the lump-sum payment petitioner made the lump-sum payment on date the prepayment petitioner proposed to issue tax-exempt_bonds to finance the lump-sum payment and requested a ruling from respondent that the interest on the proposed bonds would be exempt under sec_103 respondent denied petitioner's request on the ground that such bonds would be arbitrage_bonds pursuant to sec_148 in our original opinion we attributed the prepayment to the acquisition of the state fund obligation in city of columbus v commissioner t c pincite and concluded that the bonds would be arbitrage_bonds the court_of_appeals reasoned that if we were correct in that attribution the proposed bonds could not be arbitrage_bonds because the arbitrage provisions did not apply retroactively to the transaction city of columbus v commissioner f 3d pincite6 the court_of_appeals remanded the case and defined the scope of the remand as follows the purpose of sec_148 is to prevent states and local governments from using tax-exempt_bond proceeds to acquire higher yielding investment_property even if a prepayment for property may itself be investment_property it remains to be seen whether the city of columbus by satisfying its obligation to the state fund in was making a prepayment for property before the anti-abuse regulations sec_1_148-10 income_tax regs is considered that question must be resolved id pincite it is clear that the threshold question is a narrow one does the acquisition of one's indebtedness constitute an acquisition of property so as to bring sec_148 into play it is petitioner's position that the prepayment extinguished its indebtedness to the state fund and that it acquired no property in that transaction it is respondent's position that petitioner's prepayment was investment-type_property respondent describes the result of petitioner's prepayment as the city received economic property through this investment use respondent argues that to allow petitioner to issue tax-exempt_bonds contravenes the intent of sec_148 through the use of a vehicle similar to that of the prepayment for property or services described in sec_1_148-1 income_tax regs the purpose of sec_148 is to prevent the use of tax- exempt bonds to acquire higher-yielding investment_property city of columbus v commissioner f 3d pincite conf rept 1986_3_cb_1 the arbitrage restrictions are expanded to apply to the acquisition of any property_held_for_investment other than another bond exempt from tax under code sec_103 sec_1_148-10 income_tax regs sec_148 defines investment_property to include any security any obligation any annuity_contract and any we left this question aside in our original opinion and the court_of_appeals did likewise 106_tc_325 revd and remanded 112_f3d_1201 d c cir investment-type_property it is the scope of investment-type_property that is at issue herein sec_1_148-1 income_tax regs states investment-type_property includes any property other than property described in sec_148 b c or e that is held principally as a passive vehicle for the production_of_income except as otherwise provided a prepayment for property or services is investment-type_property if a principal purpose for prepaying is to receive an investment return from the time the prepayment is made until the time payment otherwise would be made unquestionably petitioner by prepaying the remaining city obligation extinguished its preexisting debt while petitioner received an economic benefit from prepaying its debt we do not think it was paying for property petitioner purchased or received nothing beyond the state fund obligation it received under the transaction other than the discount for prepaying its obligation to the state such discounts normally are considered discharge_of_indebtedness income not investments sec_61 284_us_1 10_f3d_68 2d cir 87_tc_1412 the discount here at issue was realized by the prepayment which is not considered a sale_or_exchange in cases where a purchase-money debt is owed to the seller the reduction generally is treated as a purchase_price_adjustment sec_108 house v commissioner tcmemo_1995_92 respondent seeks comfort from consolidated edison co of new york inc v united_states supra in that case the taxpayer prepaid real_property_taxes to new york city and received a discount it contended that the discount was tax-exempt_interest the court_of_appeals for the second circuit rejected that contention and held that the discount was includable in gross_income the court_of_appeals then went on to hold that under the particular circumstances involved the taxpayer was entitled to deduct the full amount of the accrued taxes unreduced by the discount on the ground that it utilized the economic value of the discount to make the payments there is not the slightest indication by the court_of_appeals that it considered the economic value of the discount as constituting property which is the issue involved herein such being the case and given the totally different circumstances involved herein we find respondent's reliance on consolidated edison co of new york inc misplaced the long and short of the matter is that the discount involved herein had economic value but that value cannot be equated with property for which petitioner made the prepayment consequently we answer in the negative the threshold question delineated by the remand since there is no prepayment for property we hold that the prepayment in and of itself does not constitute investment-type_property such being the case petitioner's bonds are not arbitrage_bonds cf 90_tc_832 lending of bond proceeds is not an investment with the result that such use does not give rise to arbitrage decision will be entered for petitioner as the court_of_appeals for the district of columbia circuit stated in city of columbus v commissioner f 3d pincite we also have no doubt that the transaction was a prepayment but was the city's prepayment for property only if it was may the prepayment itself be treated as investment-type_property under the regulation
